 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ANDREW ANDERSON,                                    Case No. 1:18-cv-01690-DAD-SAB

11                   Plaintiff,                          ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   PORTFOLIO RECOVERY ASSOCIATES,                      (ECF No. 9)
     LLC.,
14                                                       SIXTY-DAY DEADLINE
                     Defendant.
15

16

17          On February 4, 2019, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents within sixty (60) days of the date of

22                  entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        February 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
